Johnston, C. J.
(dissenting) : The writer is unable to reach this conclusion. As the court has decided that there are no exceptions to the statute of limi*593tations except those expressly _enumerated in the statute itself, and as that is to be the rule hereafter in Kansas, an elaborate exposition of the opposite view would serve no useful purpose. Briefly stated, it may be said that the doctrine of McMullen v. Loan Association, supra, and the view first announced in this case (70 Pac. 933), is the most satisfactory to the writer. There is a radical difference of judicial opinion upon the subject, and on which side the numerical majority of the cases may be is difficult to determine and may not be very important.
One who fraudulently conceals the wrong inflicted, and thus prevents another from beginning an action, ought not to be allowed to avail himself of his wrong and thus defeat the action of the injured party. This doctrine was announced in the early case of Voss v. Bachop, 5 Kan. 59, where it was held that a party may be estopped by his own acts from setting up the statute of limitations, and that where the delay in bringing an action is caused by the wrong of the defendant, and not by the laches of the plaintiff, the defendant cannot claim the protection of the statute. In the other Kansas cases cited the point we have here was not directly drawn into question or determined, except in McMullen v. Loan Association, supra. There, in an action on a written obligation, it was held that fraudulent concealment of the wrong postponed, the running of the statute till the plaintiff discovered or should have known of the wrong. The averments in the petition in this case are sufficient as against a demurrer to charge a fraudulent concealment. It was alleged that the discriminations against the plaintiff were covertly and fraudulently made, and that they were concealed by plaintiff until less than eighteen months before the commencement of the action. The averment of the *594ultimate fact of concealment implies affirmative action by the defendant. Where the wrong alleged against the defendant necessarily operates as a fraud upon the plaintiff, it is sufficient as a charge of fraud, and is not made stronger by expressly characterizing it as a fraud. A-general averment, such as was made in the petition, is sufficient. ( Traer v. Clews, 115 U. S. 528, 6 Sup. Ct. 155, 29 L. Ed. 467 ; Bradford v. McCormick, 71 Iowa, 129, 32 N. W. 93.)
There .is great force in the argument that the making of some exceptions by the legislature indicates that no others were contemplated. Nevertheless, exceptions not mentioned in the statute are recognized and applied. No exceptions are named where 'the state is a party, and yet the statute of limitations will ■not avail as against an action brought by the state. Other exceptions are implied' where parties are disabled by law from instituting an action. To hold that the fraudulent concealment of a wrong done by defendant will prevent him from claiming the protection of the statute of limitations cannot be regarded as the creation of an exception to the statute. It is rather a rule of interpretation, by which it is held that the legislature did not contemplate that one who committed a wrong and fraudulently concealed it should invoke the protection of a statute designed to ’prevent fraud. It is the application of the principle that no one can avail himself of his own wrong and fraud to obtain an advantage over another in a court of justice, a principle applicable in the enforcement of all statutes and in the use of all remedies. Speaking of that statute, the supreme court of Rhode Island said :
“It was clearly not intended to thwart the fundamental maxim that no one may take advantage of his *595own wrong. Hence, if one by fraud conceals the fact of a right of action for six years, it is not engrafting an exception on the statute to say he is not .protected thereby, but it is simply saying that he never was within it, since the protection was never designed for such as he. But whether this be taken as an exception or only as limitation of the statute, it rests upon sound reason and just policy. Such a construction also has been so frequently applied that it is now said to have the weight of authority in its favor, although, it must be admitted, there are strongly expressed opinions the other way.,; (Reynolds v. Hennessy, 17 R. I. 169, 177, 20 Atl. 307, 23 Atl. 639.)
There is a general agreement of the authorities that the fraudulent concealment of a cause of action on the part of the defendant will prevent the running of the statute in his favor when a proceeding is brought against him in a court of equity, and no reason is seen why the same rule should not apply in all actions id this state. The' distinctions between actions at law and suits in equity have been abolished, and statutes of limitation are to be interpreted and applied according to equitable principles, whatever the character of the action, because such statutes operate upon the cause and not upon the form of action. So it was said in McMullen v. Loan Association, supra, that the general trend of authority in this country and in England, is to apply the rule to actions at law as well as suits in equity, and that to hold that a party could plead a statute of limitations to protect a wrong committed and concealed by him until the period of limitation had expired would be to make a law designed to prevent fraud the means by which to make it successful and secure." It is true the statute of limitations is not prolonged by a mere want of knowledge that an action in favor of a party has accrued. But there is *596a wholly different situation where ignorance that a right of action exists results from the wrong and fraud of the defendant. There the law does hot permit him to set up his own wrong,and take advantage of it.
Some of the authorities tending to sustain these views are : Bree against Holbech, 2 Doug. 654a; Granger against George, 5 B. & C. 149; Gibbs v. Guild, 8 Q. B. D. 296, L. R. 9 Q. B. 59 ; Clark against Hougham, 2 B. & C. 149 ; Short against M’Carthy, 3 B. & A. 626 ; Sherwood v. Sutton, 5 Mason, 143, Fed. Cas. No. 12,782; First Massachusetts Turnpike v. Field et al., 3 Mass. 201, 3 Am. Dec. 124; Homer v. Fish, 1 Pick. 435, 11 Am. Dec. 218 ; Welles v. Fish, 3 id. 73 ; Bishop v. Little, 3 Greenl. 405 ; Cole v. McGlathry, 9 Me. 131; McKown v. Whitmore, 31 id. 448 ; Thurston v. Lowder, 40 id. 197 ; Pennock v. Freeman, 1 Watts, 401 ; Harrisburg Bank v. Forster, 8 id. 12 ; Brisker v. Lightner’s Executor, 40 Pa. St. 199 ; Morgan v. Tener, 83 id. 305 ; Lewey, Appellant, v. Fricke Coke Co., 166 id. 536, 31 Atl. 261, 28 L. R. A. 283, 45 Am. St. Rep. 684; Jones v. Conoway and wife et al., Ex’rs of Rees, 4 Yeates, 109; Persons v. Jones, 12 Ga. 371, 58 Am. Dec. 476 ; Snodgrass v. Br. Branch Bank at Decatur, 25 Ala. 161, 60 Am. Dec. 505, and note ; Alvis v. Oglesby, 87 Tenn. 172, 10 S. W. 313 ; Herndon v. Lewis et al., 36 S. W. (Tenn.) 953 ; Peck v. The Bank of America, 16 R. I. 710, 19 Atl. 369, 7 L. R. A. 826; Reynolds v. Hennessy, 17 id. 169, 20 Atl. 307, 23 Atl. 639 ; The District Township of Boomer v. French, 40 Iowa, 601; Bradford v. McCormick, 71 id. 129, 32 N. W. 93 ; Carrier v. The Chicago, R. I. & P. Ry. Co., 79 id. 80, 44 N. W. 203, 6 L. R. A. 799; Cook, etc., v. Chicago etc. Ry. Co., 81 id. 551, 46 N. W. 1080, 9 L. R. A. 764, 25 Am. St. Rep. 512; Munson v. Hallowell, 26 Tex. 475, 84 Am. Dec. 582; Bonner v. McCreary, 35 S. W. (Tex.) 197 ; Bailey v. Glover, 21 *597Wall. 342, 22 L. Ed. 636 ; Rosenthal v. Walker, 111 U. S. 185, 4 Sup. Ct. 382, 28 L. Ed. 395 ; Traer v. Clews, 115 id. 528, 6 Sup. Ct. 155, 29 L. Ed. 467 ; Aultman, Miller & Co. v. Loring, 76 Mo. App. 66; Farris v. Coleman, 103 Mo. 352, 15 S. W. 767 ; San Pedro Lumber Co. v. Reynolds, 121 Cal. 74, 53 Pac. 410 ; Ang. Lim., 6th ed., ch. 18, § 186; 19 A. & E. Encycl. of L., 2d ed., 245, and cases cited; 33 Cent. Dig.; col. 884, §511.
The rule established by the court, however, determines the insufficiency of the first count of the petition, and, therefore, the decision first made as to the ruling on that count will be set aside. Without any difference of opinion, the court held, and still holds, the averments of the second and third counts of the petition to be insufficient.
The result of our determination is that our former judgment will be modified as to the first count of the petition, and the judgment of the district court will be reversed and the cause remanded for further proceedings. 1